Order entered March 28, 2014




                                         In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-14-00065-CV

                JERRY, MARSHA AND JASON CHAMBERS, Appellants

                                           V.

                     ALLSTATE INSURANCE COMPANY, Appellee

                     On Appeal from the 422nd Judicial District Court
                                Kaufman County, Texas
                           Trial Court Cause No. 87353-422

                                        ORDER
       We GRANT appellants’ March 26, 2014 motion for extension of time to file brief and

ORDER the brief be filed no later than May 15, 2014. No further extensions will be granted

absent exigent circumstances.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE